Citation Nr: 1204038	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-13 842A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder has been received, and, if so, whether the reopened claim should be granted.

2.  Whether there was clear and unmistakable error (CUE) in the May 2003 rating decision that reopened the appellant's claim of entitlement to service connection for chloracne and denied the claim on the merits.

3.  Whether there was clear and unmistakable error (CUE) in the March 1997 rating decision that assigned an initial evaluation of 10 percent for the service-connected posttraumatic stress disorder (PTSD) disability.

4.  Entitlement to an effective date earlier than June 16, 2009, for the assignment of a 50 percent evaluation for the service-connected posttraumatic stress disorder (PTSD) disability.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active military service in the United States Army from February 1967 to February 1970, including a year in Vietnam; he was awarded the Purple Heart Medal and the Bronze Star Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) and on appeal from an August 2009 rating decision issued by the RO in Portland, Oregon.  

The Board notes that the appellant is representing himself as to these four claims.

The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  The evidence of record includes VA treatment records dated between April 2006 and June 2010; however, the February 2010 Statements of the Case (SOCs) do not include those records in the list of evidence considered.  In July 2011, the Board sent the appellant a letter that notified him that the AOJ had not considered this evidence.  Subsequently that same month, appellant submitted a written waiver of review of those VA treatment records by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.

The appellant's attempt to reopen his claim of entitlement to service connection for chloracne is addressed in a separate decision.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Portland RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the left knee disorder service connection claim in a rating decision issued in June 1970; that decision became final when no appeal was perfected to the Board.

2.  The additional evidence added to the record since the June 1970 rating decision, by itself and/or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the appellant's claim for service connection for a left knee disorder, and raises a possibility of substantiating that claim.

3.  In an unappealed May 2003 rating decision, the RO denied service connection for chloracne, including as due to exposure to herbicides, and the Veteran has not established that the correct facts, as then known, were not before the RO at that time, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.  

4.  Based on the evidence of record and law as then in effect, the March 1997 RO decision was not undebatably erroneous in assigning an initial 10 percent evaluation when establishing service connection for PTSD.  

5.  A June 27, 2005 VA primary care note indicates that the Veteran denied that PTSD or depression was an issue; he also denied suicidal ideation and homicidal ideation.

6.  On May 21, 2008, the appellant submitted written argument to the RO in which he raised a claim of CUE in the March 1997 rating decision that assigned an initial 10 percent evaluation for the PTSD disability; this did not constitute a claim for a current increased evaluation.

7.  There is no evidence of record indicating that the Veteran has ever had any PTSD treatment or counseling or that he has ever been prescribed medication for the PTSD disability.

8.  On June 19, 2009, the Veteran submitted statements in which he argued that he should have been afforded VA examination to re-evaluate his PTSD rating in 1997 which the RO interpreted as a claim for increase; there is no evidence of an earlier pending formal or informal claim. 

9.  The Veteran underwent a VA psychological examination on August 11, 2009.

10.  The RO has assigned an effective date of June 19, 2009, for the grant of a 50 percent evaluation for the PTSD disability.


CONCLUSIONS OF LAW

1.  The June 1970 rating decision that denied the appellant's claim relating to service connection for a left knee disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Additional evidence submitted subsequent to the June 1970 rating decision that denied the appellant's claim for service connection for a left knee disorder is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The May 2003 rating decision denying service connection for chloracne does not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  The March 1996 rating decision that assigned an initial evaluation of 10 percent for the PTSD disability did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  

5.  The criteria for entitlement to an effective date prior to June 19, 2009 for the assignment of a 50 percent disability evaluation for the Veteran's PTSD disability are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 , 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and material evidence claim

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA must notify the claimant of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Given the fully favorable decision contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran constitutes harmless error.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Turning to the merits of the claim, the appellant's claim of entitlement to service connection for a left knee disorder was originally denied in a June 1970 determination issued by the RO in Portland, Oregon.  The appellant was notified of the denial that same month, but he did not appeal the denial.  The June 1970 rating decision, therefore, represents the last final action on the merits of the service connection claim for a left knee disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The June 1970 RO action also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will consider whether any of the evidence submitted since the June 1970 RO denial constitutes new and material evidence.

The June 1970 RO action, the last time the appellant's left knee disorder claim was finally disallowed on any basis, is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the June 1970 RO denial.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a left knee disorder was denied in essence because the appellant's service medical records had not indicated any disease or injury to the left knee and because there was no current evidence of any left knee disorder (due to the appellant's failure to appear for a scheduled VA examination); any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence considered by the RO in making its June 1970 decision included such evidence as the appellant's DD Form 214; his service treatment records (STRs); and the VA Form 21-526 submitted in May 1970.  The evidence added to the record subsequent to the issuance of the June 1970 denial includes written statements from the appellant and third parties; the VA Forms 21-526 submitted in March 1985, and January 1993, private treatment records dated between 1983 and 1984, and between 2004 and 2008; VA treatment records dated between 2006 and 2010; and the report of a VA medical examination conducted in August 2009.

In his quest to reopen his claim, the appellant has indicated that he is seeking service connection for a left knee disorder.  He has stated that he did not have a left knee disorder when he entered into service and that he injured his left knee in service.  Similar statements were provided by written statements received from third parties in May 2009; two friends stated that the appellant did not have any problem with his left knee prior to service and that he had problems with the left knee after service.  In June 2009, the RO received a letter from the appellant's ex-wife in which she stated that she had met the appellant in 1970, and that his left knee had bothered him from the first time she met him.

Review of the private medical evidence of record reveals that the appellant was treated at the McMinnville Community Hospital in December 1983; a history and physical note states that the appellant had had a left knee operation in 1974, possibly for a torn ligament or ruptured meniscus.  

In September 2004, the appellant was seen by a private physician for a chief complaint of left knee pain.  The doctor noted that the appellant had a long-standing problem with his left knee and stated that the appellant had had an arthrotomy and complete medial menisectomy in 1974.  The physician also stated that radiographic examination of the appellant's left knee had revealed significant arthritic changes throughout the knee.  A May 2008 note indicates that the appellant underwent a left total knee replacement surgery.

The appellant underwent a VA medical examination in August 2009.  He reported a twisting injury to his left knee during a parachute jump in 1969.  The examiner rendered a diagnosis of degenerative joint disease of the left knee, status post total knee replacement.  The examiner declined to opine on whether the appellant's left knee pathology could be related to any incident of service.

The Board notes that the appellant is competent to report that he experienced left knee pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In addition, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66(1993).  The Board notes that the appellant has been awarded the Parachutist Badge and that he is a combat veteran as evidenced by his receipt of the Purple Heart Medal.

As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In light of the fact that the Veteran has a current left knee diagnosis with a long history of left knee pathology dating back to the early 1970s, and in light of the fact that he is competent to testify as to causation and continuity of his left knee symptomatology, this additional evidence shows that the left knee condition may be related to his service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.

The Board therefore finds that the evidence submitted subsequent to the June 1970 denial provides relevant information as to the question of whether the appellant incurred left knee pathology during his military service, including in-service parachute jumps.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a left knee disorder.  With the claim having been reopened, the service connection claim is addressed in the REMAND section which follows.

II.  CUE claims

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board notes that VA's duties to notify and assist do not apply to claims of CUE in prior final decisions because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  In this case, VCAA notice is not required because the issues presented are two claims for revision of a prior final RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law:  

In order for there to be 'clear and unmistakable error' under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  'It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would  have been manifestly different but for the error.'  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Errors that are 'clear and unmistakable' are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction or BVA, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

Disagreements about how the facts were weighed or evaluated and failures of the duty to assist cannot be CUE.  38 C.F.R. § 20.1403 (d)(2) and (3).  In addition, mere misinterpretation of facts does not constitute clear and unmistakable error.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

If the evidence establishes an undebatable, outcome determinative error, the prior decision must be reversed or revised.  38 U.S.C.A. § 5109A(a).  The decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision."  38 U.S.C.A. § 5109A(b). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14(1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44(1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1(1999); Caffrey v. Brown, 6 Vet. App. 377(1994). 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527(Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a Claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231(1991). 

The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at the time, were not before the adjudicator or the legal provisions in effect at the time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The Court has stated that CUE is the type of error which is "undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made."  Id.  313-14.  Therefore, in order for the Veteran's CUE claims to succeed, it must be shown that either the facts or law compelled a substantially different conclusion.  Id. at 313.  

A.  May 2003 rating

In May 1998, the Board issued a decision that denied the appellant's claim of entitlement to service connection for chloracne, claimed as a result of exposure to herbicides.  The Veteran did not appeal the Board's May 1998 denial.  

The Veteran subsequently submitted a claim to reopen his chloracne service connection claim in February 2003.  He submitted a private treatment record dated May 17, 2002, that indicates that the Veteran had a 30-year history of scars of the back of the neck.  He denied any history of acne except after his exposure to herbicides in Vietnam.  After examining the Veteran, the private dermatologist rendered a diagnosis of scarring secondary to acne with posterior neck being the most severely affected.  The dermatologist advised the Veteran that he had had a previous episode of acne and that his acne scarring appeared worse on the posterior neck at the site of the previous Agent orange exposure.

The Veteran also submitted a written statement from his former spouse in February 2003.  She wrote that she had met the appellant in 1970, and that he had deep scarring in his hairline, on his back and on his neck.  She stated that the appellant's sister had told her that the scarring was from Vietnam and that he had come home from the war that way.  She further stated that the appellant experienced various symptoms from his acne throughout their 23-year marriage that began in 1971.  She reported that the appellant had been given medication used to treat chloracne when they were living in Nevada.  The information in this statement was similar to the information she and other third parties had provided in previous statements submitted in 1997.

The Veteran was afforded a VA skin examination in April 2003; the examiner did not review the Veteran's claims file or medical records.  On physical examination, the physician noted the presence of "fairly faint scars from previous cystic acne on the back, or possibly from chloracne."  The examiner also noted some mild scarring on the posterior neck, and minimal anterior neck scarring "from cystic acne in the past."  The examiner rendered a diagnosis of mild scarring from "probable chloracne when he was in Vietnam" with some ongoing problems of cystic acne in subsequent years.  The examiner opined that the onset of the "acne problem or chloracne problem" was in Vietnam.  

Based on this evidence, the RO denied the appellant's claim for service connection for chloracne in a rating decision that was issued in May 2003.  In that rating, the RO found that the April 2003 rating action was new and material evidence to reopen the claim.  However, after reopening the claim, the RO denied the claim on the merits after a de novo review.

In considering the chloracne CUE claim, the Board must consider the law in effect at the time of the May 2003 rating decision.  Applicable law in effect at the time of the rating decision directed that, if a Veteran was exposed to Agent Orange or a related herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases would be established even though there is no record of such disease during service, provided that the disease is manifested to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  In 2003, the diseases that were to be service connected if a veteran was exposed to an herbicide agent during active service included chloracne or other acneform disease consistent with chloracne.  Where the chloracne or other acneform disease consistent with chloracne had become manifest to a compensable degree within one year of the last date on which a veteran was exposed to an herbicide agent during active service, service incurrence was to be presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).

In a May 2003 rating action, the RO denied the chloracne claim on the merits on the basis that the evidence of record did not contain a concrete diagnosis of chloracne.  The RO also found that the April 2003 VA medical opinion was not probative because the examiner did not review the claims file.

The Veteran submitted his CUE claim in December 2007, and he argues that the April 2003 examiner was ill-equipped to render a competent diagnosis and that VA should have gotten a supplemental report from the examiner or arranged for another examination to take place.  The crux of the Veteran's argument concerning CUE in the May 2003 rating action is that VA thereby failed in its duty to assist. 

The Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424(1996); Caffrey v. Brown, 6 Vet. App. 377(1994).  The Board is cognizant that the VA examination that was afforded to the Veteran in April 2003, was a flawed examination -particularly in that the examiner did not review the appellant's claims file or medical records.  Even if one could argue that the absence of an adequate examination constituted a violation of VA's statutory duty to assist the Veteran, such a shortcoming cannot constitute CUE in and of itself.  See Crippen v. Brown, supra.  

Finally, the Board is certainly aware that, in a Board separate decision, service connection for a skin disorder has been granted.  The Board's determination in this regard was based upon the claims file as currently constituted, notably the report generated in response to the Board's October 2011 medical expert opinion request.  This evidence was not of record at the time of the April 2003 rating decision and provides no basis for a finding of CUE.  See Damrel v. Brown, supra.

Overall, the May 2003 rating decision denying service connection for chloracne was based upon the correct facts, as then known, and an application of the applicable statutory and regulatory provisions existing at the time.  The Board cannot conclude that it is clear that a different result should have ensued in May 2003, given the law extant at the time, and the evidence then of record.  A finding of CUE is thus not warranted, and the appeal is denied as to this claim.  

B.  March 1997 rating

The Veteran contends that the March 1997 rating decision in which he was awarded service connection for PTSD contains clear and unmistakable error in the assignment of a 10 percent initial rating for that PTSD disability.  He alleges that the rating initially assigned for his PTSD was inadequate, and a higher disability rating was warranted.

The Veteran did not appeal the March 1997 RO decision, and thus such determination is final in the absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a). 

In issuing the March 1997 rating decision, the RO relied primarily upon a February 1997 VA psychology examination report and a February 1997 VA Social Industrial Survey report.  The Veteran was noted to be working as a sheriff's deputy and to enjoy the camaraderie he had with his fellow officers.  He reported having one close friend and to spend time with his five children; he said his relationships with his children were getting better.  These reports noted the Veteran to be experiencing social isolation, some mild sleep difficulty with dreams about Vietnam once or twice a month, some impairment of short term memory but not long term memory, distressing thoughts about Vietnam approximately once a week and survivor guilt.  The Veteran denied hallucinations, suicidal ideation, homicidal ideation and depressive symptoms.  He reported comparatively little hypervigilance and did not have unusual checking behaviors or walk perimeters.  The Veteran denied problems with outbursts of anger or irritability or concentration.  On mental status examination, the Veteran was oriented in all spheres and his thought processes were logical and organized.  He was noted to not have been engaged in any treatment or counseling for his PTSD symptoms.  The psychologist assigned a GAF score of 51-60 on Axis V and described the Veteran's symptoms as mild to moderate with flattened affect and some work impairment related to handling serious auto accidents.  The social worker felt that the Veteran was moderately handicapped in his work.  The Veteran's social functioning impairment was described as mild to moderate to severe.

Based on these examination results and other evidence, the RO assigned the Veteran an initial 10 percent rating for his service-connected PTSD.  At the time of this rating decision, when evaluating a mental disorder, the rating agency was supposed to consider social integration as one of the best evidences of mental health.  However, in evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability was to be evaluated only as it affected industrial adaptability.  This contemplated the effect that the abnormalities had upon a veteran's earning capacity.  38 C.F.R. § 4.129 (1996).  Two of the most important determinants of disability were time lost from gainful work and decrease in work efficiency.  Emphasis was to be placed upon the examiner's description of actual symptomatology.  Ratings were to be assigned which represent the impairment of social and industrial adaptability based on all the evidence of record; however, an examiner's classification of the severity of disease was not to be determinative of the degree of disability.  38 C.F.R. § 4.130 (1996).

Under Diagnostic Code 9411 as in effect at the time of the March 1997 rating, a 10 percent rating for PTSD was granted for psychiatric symptoms productive of emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was not warranted unless the Veteran displayed "definite impairment in the ability to establish or maintain effective and wholesome relationships with people and such psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment, while a 50 percent evaluation required considerable industrial impairment in a veteran's ability to establish or maintain effective or favorable relationships with people.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The Board finds that the award of a 10 percent rating was plausible, as the Veteran had a seven-year history of employment as a sheriff's deputy.  He reported that his job was okay and that he enjoyed the camaraderie with his fellow officers.  His work impairment was described as being related to handling serious accidents but not in any other aspect.  Regarding social impairment, the Veteran reported having a close friend, some other friends and an improving relationship with his children.  Based on these findings, the RO could reasonably conclude the Veteran's social and industrial impairment was no worse than 10 percent disabling.  Therefore, the assignment of a 10 percent initial rating within the March 1997 rating decision was not clear and unmistakable error. 

The Veteran argues, in essence, that the RO evaluated the facts incorrectly in assigning his initial 10 percent rating.  The Court has consistently held that a disagreement with how the RO evaluated the facts many years ago is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95(1995).  Such a contention does not amount to a valid claim of clear and unmistakable error.  Baldwin v. West, 13 Vet. App. 1(1999).  

In addition, as noted above, the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424(1996).  Therefore, any failure to provide an additional examination does not constitute CUE.  The Veteran has not otherwise pointed the Board toward any other errors which would constitute clear and unmistakable error as defined at 38 C.F.R. § 3.105(a).  

In summary, the Board cannot conclude that it is clear that a different result should have ensued in March 1997, given the law extant at the time, and the evidence then of record.  The claim of CUE must therefore be denied.

III.  Earlier effective date claim

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to substantiate his increased rating claim by correspondence dated in July 2009 (prior to the issuance of the August 2009 rating).  That document informed the appellant of VA's duty to assist and what kinds of evidence the RO would help obtain.  The RO also informed the appellant about what was needed in general to establish entitlement to an increased rating for the PTSD disability.

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Dingess, the Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  An RO letter, dated in July 2009, advised the appellant as to the determinations of schedular ratings and the assignment of effective dates.  Furthermore, the appellant is disagreeing with the effective date assigned to his service-connected PTSD disability at issue.  This would indicate he is fully aware that when a benefit is awarded, an effective date is assigned.

In the July 2009 letter, the appellant was informed of the types of evidence needed in a claim for increase and a claim involving the assignment of an effective date.  He was told that VA was responsible for obtaining any records held by a federal government agency and that it would provide help to obtain records not held by a government agency.  VA also told the appellant that if he had any evidence in his possession, he should submit it to VA.

The claim on appeal, for an earlier effective date, is a "downstream issue" from the claim for an increased rating.  VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  In this type of circumstance, if the claimant has received a VA notice letter for the underlying claim and raises a new issue following the issuance of the rating decision, here, a claim for an earlier effective date, VA is not required to issue a new notice letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  Id.  The RO did issue such an SOC in February 2010.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

As to VA's duty to assist, the appellant asserts that an earlier effective date is warranted based on his written submission of January 1, 2008, which is of record.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced by the Board's adjudication of his claim. 

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

It is undisputed that the appellant did not appeal the March 1993 rating that assigned an initial 10 percent evaluation for the PTSD disability to the Court.  Therefore, absent clear and unmistakable error in the March 1997 rating decision, that determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404.  The Board, above, has denied the appellant's claim for CUE in the March 1997 rating action.  As such, entitlement to an earlier effective date for an increased evaluation for the appellant's PTSD disability can never be earlier than December 5, 1996.

An August 2009 rating decision increased the evaluation for the appellant's PTSD disability from 10 percent to 50 percent, effective June 19, 2009.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  

A report of examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

A "claim" broadly includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims -formal and informal- for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The appeal as to the effective date assignable for the increased rating rests on two separate, relatively simple determinations.  First, there needs to be a finding as to the date on which the Veteran initiated his claim by formal or informal application.  Second, there needs to be a finding regarding on what date the medical evidence of record showed that his entitlement to a 50 percent evaluation arose. 

As previously stated, the RO, in an August 2009 rating decision, granted an effective date of June 19, 2009, for the assignment of an increased rating of 50 percent for the appellant's PTSD disability.  The appellant argues that an earlier effective date for the 50 percent evaluation for his PTSD disability is warranted because the disability has been very disabling since service connection was granted.  He contends that the effective date of the 50 percent rating should relate back to the date of January 1, 2008, when he submitted argument to the effect that the initial 10 percent rating was clear and unmistakable error.

Review of the evidence of record reveals that the appellant was notified of the assignment of the initial 10 percent evaluation for the PTSD disability in a notice letter dated April 1, 1997.  The appellant did not appeal that effective date, although he did appeal another issue addressed in that rating decision.  Thereafter, there was no communication from the appellant until he sought to reopen his chloracne claim in August 2002.  In March 2005, the appellant submitted a request for increased evaluations for his hearing loss and tinnitus disabilities, but he did not mention anything about his PTSD disability.  A VA primary care treatment note, dated in June 2005, indicates that the appellant was questioned after having a positive PTSD screen and that he denied that PTSD or depression was an issue for him.  He also denied suicidal and homicidal ideation at that time.  

On December 31, 2008, an individual who was not the appellant and who was not authorized to represent the appellant, submitted a written statement that related to claims other than an increased evaluation for the PTSD disability, including a claim of CUE in the March 1997 rating that assigned a 10 percent initial evaluation for that disability.  This document was not signed by the appellant and did not constitute a claim by the appellant.  Thereafter, the appellant signed a copy of the document and submitted it to the RO on May 21, 2008.  Again, there was no mention of any intent to seek a current increased rating.

On May 13, 2009, the individual who was not authorized to represent the appellant on anything other than the chloracne claim submitted written argument that also included statements about there being CUE in the March 1997 rating action in relation to the assignment of a 10 percent evaluation for the PTSD disability.  On June 19, 2009, the appellant submitted documents which iterated these arguments; the appellant stated that VA should have scheduled a VA examination to validate or invalidate a rating of 30 percent in 1997.  He also submitted another letter on that date in which he referred to being provided with a VA examination for PTSD to re-evaluate his PTSD rating.  The RO considered these statements to constitute a claim for an increased rating for the PTSD disability.  In July 2009, in response to a duty to assist letter from the RO, the appellant stated that there were three specific issues at hand (CUE in relation to his chloracne claim; CUE in relation to the initial 10 percent rating for PTSD; and a left knee claim) and that the RO personnel need not concern themselves "with any other issue and/or claim other than the ones presently in question" until he "specifically file[d] said claim."

The appellant was afforded a VA psychological examination on August 11, 2009.

Review of the claims folder shows no submissions from the Veteran dated before June 19, 2009, which may reasonably be construed as an informal increased rating claim.  38 C.F.R. § 3.155(a).  So having determined that June 19, 2009 is the date of receipt of a claim for purposes of assigning an effective date, the Board is obliged to review all the evidence of record from the preceding year to determine whether during the year prior to June 19, 2009, it is factually ascertainable that entitlement to a 50 percent disability rating had occurred.  In other words, the Board must first review the evidence of record to determine whether an ascertainable increase in disability occurred during the period from June 19, 2008 to June 19, 2009. 

Turning to the relevant timeframe, the Board notes that the Veteran was never seen at a VA facility in connection with his PTSD symptoms.  Thus, the VA outpatient treatment records are of little use in evaluating the severity of the appellant's PTSD.  Since no psychiatric evaluation or treatment mentioned, the VA clinical record does not contain any findings demonstrating an increased severity of symptoms, especially of such severity to implicate a 50 percent disability level.  See Hazan, 10 Vet. App. at 519.  Given the complete lack of clinical findings, the severity of symptomatology associated with the PTSD disability that is required for a 50 percent evaluation was not documented prior to June 19, 2009. 

Here, the first evidence supporting the assignment of a 50 percent rating is dated after the Veteran's June 2009 request for an increase.  The most pertinent evidence concerning the severity of the PTSD disability is the August 2009 VA examination report, which delineates the Veteran's current psychiatric symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  It may therefore be argued that it was not until August 2009 that it was factually ascertainable that an increase in the PTSD disability occurred to warrant a 50 percent rating and that the proper effective date should actually be the date of the August 2009 examination.  However, in granting the 50 percent increase from June 19, 2009, the RO essentially gave the Veteran the benefit of the doubt, as the increase was effectuated from the date of the claim rather than the finite time of demonstrated increased psychiatric pathology, which was subsequent thereto. 

Accordingly, entitlement to an effective date earlier than June 19, 2009, for the assignment of a 50 percent rating for PTSD disability is not warranted.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by it.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and that the Veteran is sincere in his belief that he is entitled to compensation dating back to January 1, 2008.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which an effective date earlier than June 19, 2009 may be granted.


			CONTINUED ON NEXT PAGE



ORDER

The claim for service connection for a left knee disorder is reopened; to that extent only, the appeal is granted.

The appeal to establish CUE in a May 2003 rating decision in that it did not grant service connection for chloracne is denied.

The appeal to establish CUE in a March 1997 rating decision in that it did not assign an initial rating in excess of 10 percent for the PTSD disability is denied.

The claim for an effective date earlier than June 19, 2009, for the assignment of a 50 percent evaluation for the PTSD disability is denied.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

In August 2009, the appellant was afforded a VA medical examination.  The examiner failed to state any opinion as to the etiology or onset date of the appellant's left knee pathology.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  As the VA medical examination of record was not sufficiently detailed in that it does not address the questions of etiology and onset dates of the claimed pathology - it is of little or no probative value.  

On remand, the RO should obtain a medical opinion addressing these questions.  The duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Readjudication on remand should reflect consideration of all applicable theories of service connection.

As previously noted, the evidence of record indicates that the appellant underwent left knee surgery in 1974, and in May 2008.  However, the complete records from past and current treatment have not been associated with the claims file.  VA is, therefore, on notice of records that may be probative of the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore in order to fulfill the duty to assist, all of the appellant's private and VA treatment records relating to his left knee pathology should be obtained and associated with the claims file.

These considerations require investigation by medical professionals, because the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

For the foregoing reasons, the Board concludes that this case must be remanded to the AMC/RO in accordance with due process concerns, and in order to undertake additional evidentiary development.  Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Contact the Veteran to obtain the names and addresses of all VA medical care providers and treatment centers where he has been treated for any left knee problems since service.  The AMC/RO should obtain those records that have not been previously secured.

3.  Contact the Veteran to obtain the names and addresses of any other post-service medical care providers, private or government, who have treated him for his claimed left knee pathology.  After securing the necessary release(s), the AMC/RO should obtain all available associated records that have not been previously secured.  In particular, records relating to the 1974 left knee surgery should be sought.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, for review of the appellant's claims file by an orthopedic surgeon or other orthopedic specialist to determine the nature, extent, onset date, and etiology of his claimed left knee pathology.  

The reviewer should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any left knee disorder found.  Specifically, the reviewer is requested to delineate any in-service complaints related to the left knee and to provide an opinion as to whether it is as likely as not that any documented disorder is related to symptoms or signs the appellant may have had prior to service, in service (February 1967 to February 1970), within one year of service separation in February 1970, or in connection with the in-service parachute jumps.  

The reviewer should state whether the in-service injury as described could have in any way caused the appellant's post-service left knee pathology.  Reference should be made to all service, private and VA medical evidence of record on those questions.  In particular, all pertinent radiology/imaging reports from 1970 to the present must be discussed.

a.  The reviewer should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:
(i)  When is the first documented record of the existence of left knee pathology for the Veteran?  
(ii)  Is the appellant currently diagnosed with any chronic left knee disorder, including arthritis?  

(iii)  What is the relative likelihood, based on what is medically known about any such diagnosed disorder, including arthritis, that any of the appellant's claimed orthopedic pathology had its onset during his active duty military service from February 1967 to February 1970?

(iv)  What is the relative likelihood, based on what is medically known about any such diagnosed left knee disorder, including arthritis, that any of the appellant's claimed orthopedic pathology had its onset within one year after his separation from active duty in the Army in February 1970?

(v)  What is the relative likelihood, based on what is medically known about any such diagnosed disorder, including arthritis, that any of the appellant's claimed orthopedic pathology had its onset in connection with an in-service injury as described by the appellant?

(vi)  Is the Veteran's currently claimed left knee pathology etiologically related to any incident of service, including parachute jumps, or is the claimed pathology more likely due to some other cause or causes?  

b.  In assessing the relative likelihood as to origin and etiology of the disorders specified above, the reviewer should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to any incident of the Veteran's service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

c.  If the orthopedist or orthopedic surgeon determines that an examination is needed before the requested opinions can be rendered, the AMC/RO should schedule the appellant for such an examination. 

d.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  

In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed left knee pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA medical examination report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, the AMC/RO should consider all of the evidence of record and re-adjudicate the Veteran's claim.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  

8.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


